THE LAW OFFICE OF CONRAD C. LYSIAK, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 FAX: (509) 747-1770 EMAIL: cclysiak@lysiaklaw.com September 11, 2012 Mark P. Schuman Branch Chief - Legal Securities and Exchange Commission treet, N.E. Washington, D.C.20549-3561 RE: Touchpoint Metrics, Inc. Form S-1 Registration Statement File No. 333-180914 Dear Mr. Shuman: In response to your letter of comments dated August 15, 2012, please be advised as follows: Cover Page 1.The disclosure has been revised as requested. Summary of Our Offering Our Business 2.The disclosure has been revised as requested. Risk Factors 3.The disclosure has been revised to be consistent with Securities Act Section 2(a)(19)(B) as requested. 4.A new risk factor has been included addressing disclosure by a “smaller reporting company”. 5.The disclosure has been revised to reflect changes to requirements of registration under the Exchange Act. 6.The language has been revised to make clear resales by selling shareholders.The Company confirms that an arrangement or another arrangement that is not a customary brokerage may represent a material change in the plan of distribution that would require a post-effective amendment, in accordance with the undertakings in Item 17 of the Company’s Form S-1 registration statement. Mark P. Schuman Securities and Exchange Commission RE: Touchpoint Metrics, Inc. Form S-1 Registration Statement File No. 333-180914 September 11, 2012 Page 2 Management’s Discussion and Analysis of Financial Condition 7.The disclosure requested has been provided. 8. The disclosure has been revised as requested. Liquidity and Capital Resources 9. The disclosure has been revised as requested and updated for June 30, 2012. 10.The notes are due 3 years from the date of the note or three years from the date of the sale of common stock, either publicly or privately, which occur after the date of the note.Therefore, any sale of common stock after the date of the note will trigger the running of the three year period.Sales occurring prior to the date of the note, of course, would not trigger the running of the three year period.It would be ludicrous to think it would because a private sale of securities occurred when the company was formed in 2001.Accordingly, if sales occurring prior to the date of the note were considered, the note would be due and payable on the date it was issued. 11.The information requested has been provided. 12.The disclosure has been revised as requested. Operating Activities 13.The term “materially exceeded standard terms” has been deleted as well as the statement that payment terms that materially exceeded standard terms “had an initially negative impact on our cash flow”. Business 14.The disclosure regarding the Petro Portfolio has been revised.In addition, the statements contained in the bullet points have been deleted.The statements referred to have been deleted from the registration statement. 15.An explanation of how the Company valued the “portfolio” assets has been provided. Management 16.Ms. Garnot’s biographical information has been revised as requested. Executive Compensation 17.The Company has provided an explanation of how Ms. Davison’s options were valued. Mark P. Schuman Securities and Exchange Commission RE: Touchpoint Metrics, Inc. Form S-1 Registration Statement File No. 333-180914 September 11, 2012 Page 3 Selling Shareholders 18.The information requested has been provided. Stock Options 19.The information has been presented in the two tables requested. Financial Statements 20.The information requested has been provided.See Revenue and Expenses section in the notes to financial statements. 21.The information requested has been provided.See Revenue and Expenses section in the notes to financial statements. 22.The information requested has been provided.See Revenue and Expenses section in the notes to financial statements. Note 3 23.The information requested has been provided.See Management’s Discussion and Analysis of Financial Condition and Results of Operations. Note 7 24.No consideration was given to filing consolidated financial statements.The Company acquired a block of assets from International Resource Management Corp. in consideration of shares of the Company’s common stock. 25.The information requested has been provided.See Other Assets section in the notes to financial statements. Note 15 26.The information requested has been provided.Please see June 30, 2012 financial statements and revised December 31, 2011 and 2010 financial statements. Exhibit Index 27.The agreement has been filed. Mark P. Schuman Securities and Exchange Commission RE: Touchpoint Metrics, Inc. Form S-1 Registration Statement File No. 333-180914 September 11, 2012 Page 4 Other Financial statements have been updated through June 30, 2012 and a new auditor’s consent has been provided. Yours truly, The Law Office of Conrad C. Lysiak, P.S. BY: CONRAD C. LYSIAK Conrad C. Lysiak CCL: hdw cc: Touchpoint Metrics, Inc.
